Order issued November 6, 2012




                                              In The




                                       No. 05-12-1419-CV

                  IN RE L. WAYNE TUCKER, ELIZABETH GEORGE,
                 AND THE F&M BANK AND TRUST COMPANY, Relators
                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06036


                                            ORDER
                         Before Justices Moseley, FitzGerald, and Myers

       We GRANT real party in interest’ s November 5, 2012 unopposed first request for extension

of time to file a response and ORDER real parties in interest to file their response by November 12,

2012. The stay issued by this Court on October 23, 2012 remains in effect.




                                                                    JUSTICE